Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Takashi Saito, on 05/25/2022.


CLAIMS:
The application claim 16 is canceled.

(Claim 7 was previously canceled, remains canceled).

The application claims 1, 12, 13 and 14 are amended as follows:

Referring to claim 1: Before the end of claim (right before period “.”), insert - 
“, and
the controller is configured to correct the similarity by using a correction table which
comprises correlation amounts for different age groups and different aging time periods”.

Referring to claim 12: Before the end of claim (right before period “.”), insert - 
“, and
the controller is configured to correct the similarity by using a correction table which
comprises correlation amounts for different age groups and different aging time periods”


Referring to claim 13: Before the end of claim (right before period “.”), insert - 
“, and
the similarity is corrected by using a correction table which comprises correlation
amounts for different age groups and different aging time periods”


Referring to claim 14: Before the end of claim (right before period “.”), insert - 
“, and
the similarity is corrected by using a correction table which comprises correlation
amounts for different age groups and different aging time periods”


Claim 16. Canceled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433